Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 7, 2013

                                     No. 04-11-00550-CV

                        BP AMERICA PRODUCTION COMPANY,
                                     Appellant

                                              v.

   Carlos M. ZAFFIRINI, Sr., Dolores Angelina De la Garza, Clarissa De La Garza, Cristina
    Lorena Benavides, Servando Roberto Benavides, Delia Hilda Benavides Martinez, Maria
             Eugenia Benavides Gutierrez, Las Tinajas Minerals, Ltd, Diana Solis,
                                         Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2010CVF000798D1
                         The Honorable Joe Lopez, Judge Presiding


                                        ORDER
Catherine Stone, Chief Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
Patricia O. Alvarez, Justice
(Marialyn Barnard, Rebeca C. Martinez, Luz Elena D. Chapa, Justices; not sitting)


       The en banc court has considered Appellees’ motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.7.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2013.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court